DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 7-20 are pending in this application.
Claims 1-2, 4, 7, 9, 12, 18 are amended.
Claims 3, 5-6 are cancelled. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 7-20 have been considered but are moot because the arguments do not apply to Luise et al (2014/0028145) being used in the current rejection. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “encapsulating the first and second ones of the flux bridges” in line 6 of the claim. This appears to mean “encapsulating  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-20 is rejected under 35 U.S.C. 103 as being unpatentable over of Luise et al (2014/0028145) (hereinafter “Luise”) and further in view of Sung et al (5,654,603).
Regarding claim 12, Luise discloses an electric machine (figs.1-13, [0032]) comprising: a stator ([0031]) having radially extending teeth (fig. 8, [0040]) that define slots (4, [0034]) between adjacent teeth ([0040]), the slots having slot openings ([0032]) defined between tips of the adjacent teeth (fig.8, [0040]); and slot closers (10, fig.1, [0032]) disposed in the slot openings to close the slots ([0032]), each of the slot closers (10, [0032] including a nonmagnetic case (240, fig.4, [0036]) that spans an associated one of the slot openings ([0032]) and a pair of first (220, fig.4) and second flux bridges (230, fig.4) the pair of flux bridges being spaced apart such that a portion (see portion of 240, fig.4) of the case is disposed therebetween to form a nonmagnetic gap (240, fig.4, [0073]) between the flux bridges, wherein each of the first (220) and second flux bridges (230) has an elongate body (body of 220, fig.4) oriented within the slot closes to extend in a longitudinal direction of the stator (220, in the direction of slot, fig.4), however Luise does not disclose flux bridges disposed in the case with the flux bridges fully surrounded by the case. 
Sung teaches flux bridges (30, fig.1, col 4, lines 1-5) disposed in the case (10, fig.3) with the flux bridges fully surrounded by the case (see fig.3, 10 surrounding 30).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot closer of Luise to include the nonmagnetic casing of Sung to provide the advantage of reducing flux passage between the rotor and the stator slot thereby improving efficiency of the electrical machine.     
Regarding claim 13, Luise and Sung disclose the electric machine of claim 12, wherein a portion of the case (Sung 20, 22, fig.3) is disposed between one of the adjacent teeth (Sung 48, 50, fig.3) and the flux bridge (Sung 30, see fig.1) to form a nonmagnetic gap (Sung nonmagnetic body 12, fig.1).
Regarding claim 14, Luise and Sung disclose the electric machine of claim 12, wherein the flux bridge is formed of a ferromagnetic material (Sung col 6, lines 57-59).
Regarding claim 15, Luise and Sung disclose the electric machine of claim 14, wherein the case (Sung 12, fig.1) is plastic (Sung col 3, line 43).
Regarding claim 16, Luise and Sung disclose the electric machine of claim 12, wherein the slot closers (Sung 10, fig.3) extend a length of the slots (Sung 46, fig.3).
Regarding claim 17, Luise and Sung disclose the electric machine of claim 12 further comprising a rotor (Sung 36, fig.3) supported for rotation (Sung rotor 36 rotates within stator 38, fig.3) within the stator (Sung 38, fig.3), and wherein a portion of the case (Sung portion align with rotor 36, fig.3) is disposed between the flux bridge (30, fig.1) and the rotor (36, fig.3).
Regarding claim 18, Luise disclose a method ([0032-0036]) of assembling a stator (figs. 1-13, [0031]) comprising: providing a stator core ([0031]) having slots with openings ([0032]); winding conductors in the slots (10, [0032]); fabricating a plurality of flux bridges (220, 230, fig.4) from ferromagnetic material ([0004]) such that each of the flux bridges has an elongate body (body of 220, 230, fig.4); the first and second flux bridges are spaced apart (220, 230 spaced by 240, fig.4) with a portion of the nonmagnetic (240, fig.4, [0073]) therebetween to form a slot closer ((10, [0036]) in which that flux bridges extend in a longitudinal direction of the slot closer (length of 220, 230, fig.4); and inserting the slot closer into one of the openings 
Sun teaches encapsulating a first and second ones (30, fig.1, col 4, lines 1-5) of the flux bridges in a nonmagnetic case (col 3, line 42).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot closer of Luise to include the nonmagnetic casing of Sung to provide the advantage of reducing flux passage between the rotor and the stator slot thereby improving efficiency of the electrical machine.     
Regarding claim 19, Luise and Sung disclose the method of claim 18, wherein the encapsulating further includes overmolding the flux bridge (Sung 140’, fig.5e) in an overmolding material (Sung col 7, lines 22-25) that hardens to form the case (Sung col 7, lines 21-24).
Regarding claim 20, Luise and Sung disclose the method of claim 18, wherein the flux bridge (Sung 30, fig.1) has a length (Sung length of 30, fig.1) that is substantially equal to a length of the stator (Sung 38, fig.3).
Allowable Subject Matter
Claims 1-2, 4, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: An electric machine comprising: a stator having teeth that define open slots; and slot closers, each including a first flux bridge, a second flux bridge, and a third flux bridge wherein the third flux bridge has a smaller cross-sectional area than the first flux bridge. Claims 2, 4, 7-11 are allowable based on their dependency on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839